EXAMINER’S COMMENTS
Claims 1-23 presented in the amendment filed on 9/23/2021 are allowed over the prior art of record.

The following is an examiner's statement of reasons for allowance: 
None of the cited prior art alone or in combinations teaches a A ratchet mechanism for a headband of a protective helmet, which controls movement of overlapping rear portions of the headband with respect to one another, comprising: a housing defining an internal cavity; an adjustment element with a pinion configured to engage respective rack gears of the overlapping rear portions of the headband within the internal cavity defined by the housing, along with a spring, which provides a torque that biases the adjustment element to a home position; and a knob that is configured for movement between a first position in which it engages the pinion and controls rotation of the adjustment element, such that the knob can be rotated in a first direction to increase a circumference of the headband and rotated in a second direction to decrease the circumference of the headband, and a second position in which it disengages from the pinion, such that the spring will return cause the adjustment element to rotate in the second direction toward the home position, decreasing the circumference of the headband. To modify the cited reference will destroy the intended function or structure, therefore such a combination will be considered hindsight reconstruction based on the applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/Primary Examiner, Art Unit 3732